MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                             Jul 03 2019, 6:55 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Susan D. Rayl                                             Curtis T. Hill, Jr.
Horvath Smith & Rayl, LLC                                 Attorney General of Indiana
Indianapolis, Indiana                                     Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jose Francisco Mancillas,                                 July 3, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-59
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Angela D. Davis,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Patrick Murphy,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G16-1809-F6-31841



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019                     Page 1 of 8
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jose Francisco Mancillas (Mancillas), appeals his

      conviction for invasion of privacy, a Level 6 felony, Ind. Code § 35-46-1-15.1.


[2]   We affirm.


                                                    ISSUE
[3]   Mancillas raises one issue on appeal, which we restate as: Whether the State

      presented sufficient evidence beyond a reasonable doubt to support his

      conviction for invasion of privacy.


                      FACTS AND PROCEDURAL HISTORY
[4]   Mancillas and Martha Contreras (Contreras), Mancillas’ wife of twenty-eight

      years, separated in February 2017. The following month, the trial court issued

      a no-contact order, which expired after one year. On January 26, 2018, the no-

      contact order was renewed as a condition of Mancillas’ sentence in a different

      cause. In February 2018, Contreras and her fifteen-year-old daughter moved in

      with her oldest daughter, Myra Lacaro (Myra). Mancillas was granted

      visitation with the youngest child on the condition that he would visit when

      Contreras was not home or make arrangements to visit at a different location.


[5]   On September 18, 2018, Contreras returned home from work. Myra informed

      Contreras that Mancillas “was around,” and “that she had seen him.”

      (Transcript p. 6). Contreras called 911. Meanwhile, Contreras saw that

      Mancillas knocked on the door of the residence but did not enter. Myra made

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019   Page 2 of 8
      Mancillas a sandwich, which he ate outside. When an officer of the

      Indianapolis Metropolitan Police Department arrived, the officer approached

      Mancillas and asked for his name. Mancillas gave his name as ‘Jose Cruz

      Herrera.’ After learning that a no-contact order was in place between Mancillas

      and Contreras, the officer arrested Mancillas.


[6]   On September 20, 2018, the State filed an Information, charging Mancillas with

      invasion of privacy, a Level 6 felony. On December 12, 2018, a bench trial was

      conducted. At the close of the evidence, the trial court found Mancillas guilty

      of invasion of privacy as a Class A misdemeanor. After admitting that he has a

      prior conviction for invasion of privacy, the trial court elevated his instant

      conviction to a Level 6 felony. Mancillas was sentenced to 910 days in the

      Marion County jail with 545 days suspended to probation.


[7]   Mancillas now appeals. Additional facts will be provided if necessary.


                              DISCUSSION AND DECISION
[8]   Although phrased as a Fourteenth Amendment issue, Mancillas’ argument is

      more properly characterized as a challenge to the sufficiency of the evidence.

      Specifically, Mancillas contends that the State failed to present sufficient

      evidence beyond a reasonable doubt to sustain his conviction for invasion of

      privacy.


[9]   When reviewing the sufficiency of the evidence to support a conviction, we

      consider only the probative evidence and reasonable inferences supporting the

      verdict. Jackson v. State, 50 N.E.3d 767, 770 (Ind. 2016). We neither assess
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019   Page 3 of 8
       witness credibility nor weigh the evidence, and we will affirm the conviction

       unless no reasonable fact-finder could find the elements of the crime proved

       beyond a reasonable doubt. Id.


[10]   In order to convict Mancillas, the State was required to establish that Mancillas

       knowingly or intentionally violated the no-contact order under I.C. § 35-38-1-

       30, which required Mancillas to refrain from any direct or indirect contact with

       Contreras. A person who knowingly or intentionally violates a no-contact

       order issued as a condition of probation and who has a prior conviction for

       invasion of privacy commits Level 6 felony invasion of privacy. I.C. § 35-46-1-

       15.1. Knowing conduct occurs when a person “engages in the conduct, he is

       aware of a high probability that he is doing so.” I.C. § 35-41-2-2.


[11]   Mancillas’ main argument revolves around the State’s lack of introducing the

       no-contact order into evidence, as it was “the State’s burden to show the terms

       of the no-contact order[.]” (Appellant’s Br. p. 11). While our review of the

       record reveals that the no-contact order is not included, we note that the

       Chronological Case Summary of the underlying cause indicates that on January

       26, 2018, as a condition of his sentence, Mancillas was issued a no-contact

       order in open court. Pursuant to I.C. § 35-38-1-30, “[a] sentencing court may

       require that, as a condition of a person’s executed sentence, the person shall

       refrain from any direct or indirect contact with an individual.” As such, the

       statutory provision explicitly defines the conduct Mancillas was prohibited to

       engage in.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019   Page 4 of 8
[12]   Here, Mancillas arrived at the residence where Contreras lived without an

       invitation and without adhering to the parties’ visitation arrangements.

       Contreras was at home and heard him knock on the door. See Eisert v. State, 102
N.E.3d 330, 334 (Ind. Ct. App. 2018) (Invasion of privacy is a crime “that can

       be accomplished by telephone calls, emails, letters, or rung doorbells.”) When

       law enforcement arrived, Mancillas tried to pass himself off as someone else.

       Providing a false name to law enforcement is “evidence of consciousness of

       guilt.” Bennett v. State, 883 N.E.2d 888, 892 (Ind. Ct. App. 2008), trans. denied.

       Thus, it would be reasonable for the finder of fact to infer that Mancillas was

       attempting to evade detection by the officer because he knew of the existence

       and violation of the no-contact order.


[13]   While Mancillas claims that the trial court violated his due process rights by

       convicting him of violating the “spirit” of the no-contact order, he ignores the

       entirety of the trial court’s order, stating


               With the evidence and the [inferences] are its and it’s not
               disputed that he is most likely to have visits with his minor
               children off this location. Going into a house where a person
               lives, the protected person lives, I think that’s that’s in violation
               of the no contact spirit, certainly the [n]o [c]ontact [o]rder.
               Again, there is sufficient evidence to find him guilty of this
               charge.


       (Tr. p. 19).


[14]   In sum, the evidence reflects that Mancillas knew that he was not supposed to

       arrive uninvited or without any prior arrangement at the residence. The

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019      Page 5 of 8
       indirect contact with Contreras was established when she saw him at the house

       and heard his knocking on the door. Therefore, we affirm Mancillas’

       conviction.


                                             CONCLUSION
[15]   Based on the foregoing, we conclude that the State presented sufficient evidence

       to establish Mancillas’ conviction of invasion of privacy.


[16]   Affirmed.


[17]   Bailey, J. concurs


[18]   Pyle, J. concurs in result with separate opinion




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019   Page 6 of 8
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Jose Francisco Mancillas,                                 Court of Appeals Case No.
                                                                 19A-CR-59
       Appellant-Respondent,

               v.

       State of Indiana,

       Appellee-Petitioner.




       Pyle, Judge, concurring in result with opinion.


[19]   I concur in the result reached by my colleagues, but I write briefly to assist the

       litigants and trial court. In cases where the State has charged a defendant with

       an offense that carries the potential for an enhanced sentence because of a prior

       conviction, our supreme court has outlined a better practice when introducing

       evidence that may be judicially noticed. The court noted that it might be

       minimally sufficient for a court to take judicial notice of publicly available

       records as long as it unambiguously identifies those documents. Horton v. State,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019            Page 7 of 8
       51 N.E.3d 1154, 1155 (Ind. 2016). “But the better approach, when practical, is

       to enter the particular documents into the record, so that both the litigants and

       appellate courts can know with certainty what evidence the court considered.”

       Id.


[20]   While neither practice was followed in this case, it does not mean that there

       was insufficient evidence regarding the existence of a no-contact order in this

       case. As my colleagues point out, the CCS was entered into evidence as State’s

       Exhibit 1. It shows that the no contact order from the prior case was issued and

       served on Mancillas on January 26, 2018, and that it was issued as a condition

       of his suspended sentence. Further, the no-contact order was issued by the

       same trial court, but different magistrate, which presided over the trial in this

       case. It may be true that had this case been tried before a jury, the State’s

       failure to introduce the no-contact order or request the trial court to take

       judicial notice of specific records may have been fatal. However, this was a

       bench trial. As a result, applying the judicial temperance presumption we can

       presume “the trial judge is aware of and knows the law and considers only

       evidence properly before him or her in reaching a decision.” Hinesley v. State,

       999 N.E.2d 975 (Ind. Ct. App. 2013). The information contained in the CCS

       provided sufficient evidence for the trial court to conclude beyond a reasonable

       doubt the existence of a no-contact order.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-59 | July 3, 2019   Page 8 of 8